Citation Nr: 1203034	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  10-14 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1952 to January 1954.  He died in February 2009.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In May 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The Board referred this case for a VHA medical opinion that was received in October 2011.  The appellant was provided a copy of this opinion and given a Medical Opinion Response Form so that she could elect whether she wanted to submit more information and whether she wanted Agency of Original Jurisdiction (AOJ) review of any newly submitted evidence.  The appellant submitted additional argument in December 2011 and indicated on the Medical Opinion Response Form that she wanted AOJ review of the evidence.  As the Board is granting the benefits sought by the appellant in the decision below, however, a remand for AOJ review is not necessary in this case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The record reflects that the Veteran died in February 2009, and that at the time of death, he was service connected for posttraumatic stress disorder (PTSD), rated as 10 percent disabling from June 1998, and as 70 percent disabling from March 2000.  

2.  The death certificate lists the Veteran's immediate cause of death as metastatic unknown primary adenocarcinoma. 

3.  An October 2011 medical opinion from a VA psychiatrist essentially links the Veteran's PTSD with depression and anxiety to his smoking and lung cancer. 


CONCLUSION OF LAW

The Veteran's service-connected PTSD with depression and anxiety contributed substantially and materially to cause his death. 38 U.S.C.A. §§ 1310, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.310(a), 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a result of the Board's decision to grant entitlement to service connection for cause of the Veteran's death, any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2011) (VCAA), cannot be considered prejudicial to the appellant.  The Board will therefore proceed to a review of the claim on the merits. 

Service connection for the cause of the veteran's death may be granted if a disability incurred in or aggravated by service was either the principle, or a contributory, cause of the veteran's death. 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312(b). 

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3). 

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability. 38 C.F.R. § 3.312(c)(2).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4). 

The record reflects that the Veteran died in February 2009, and that at the time of death, he was service connected for PTSD rated as 10 percent disabling from June 1998, and as 70 percent disabling from March 2000. 

The death certificate lists the Veteran's immediate cause of death as metastatic unknown primary adenocarcinoma with an onset approximately one year prior to the Veteran's death.  

The appellant essentially contends that the cancer that caused the Veteran's death was lung cancer arising out of the Veteran's long history of smoking in and after service to relieve stress and ameliorate the symptoms of his PTSD.  

VA outpatient records from January 1998 reflect an assessment of chronic obstructive pulmonary disease (COPD).  Following psychiatric evaluation in March and June 2000, there was an Axis I assessment that included PTSD and nicotine dependence.  The Veteran's Axis III diagnoses included COPD.  At the time of a VA PTSD examination in September 2000, the Veteran's medical history was noted to be significant for obesity, mild diabetes mellitus, and the fact that the Veteran smoked one pack per day.  In August 2001, it was recommended that the Veteran stop smoking.  

A March 2002 VA psychiatric examination report shows the Veteran complained of worsening symptoms including depression and panic attacks.  The impression was severe PTSD with major depressive disorder and panic disorder.  The examiner specifically determined that the Veterans depressive symptoms and panic attacks were a result of his PTSD.

A May 2008 VA treatment record notes that the Veteran was counseled on tobacco sensation strategies.  In July 2008, it was noted that the Veteran had an unknown primary adenocarcinoma of the lung/bone.  The assessment was metastasizing unknown primary adenocarcinoma to the lung and bone.  An August 2008 addendum note reflects that the pathology department reported that a skin biopsy from the previous week came back as adenocarcinoma, but that other notes indicated a diagnosis of lung adenocarcinoma with metastasis to the bone.  In January 2009, the Veteran was again counseled on tobacco cessation strategies and the Veteran's problem list included carcinoma of the lung. 
 
The Board referred the case for a VHA medical opinion addressing the appellant's contentions that the Veteran's service-connected PTSD caused him to smoke, which in turn, caused the Veteran's death.  

In October 2011, a VA staff psychiatrist provided an opinion.  The psychiatrist noted that according to the appellant, the Veteran started smoking while serving on the front lines in combat during the Korean War.  The Veteran became a heavy smoker, smoking between one to three packs per day for the rest of his life; he even continued to smoke after he was diagnosed with cancer.  The psychiatrist noted the appellant's contentions that the Veteran died of lung cancer arising out of his long history of heavy smoking during and after his military service to cope with the stress and relieve the symptoms of the chronic PTSD.  The psychiatrist also noted the Veteran's psychiatric history and diagnosis of PTSD since 1998, as well as the findings of nicotine dependence.

In addressing whether the Veteran's PTSD caused or contributed to his death, the psychiatrist first noted that the causal relationship between cigarette smoking and lung cancer was firmly established.  Regarding the association between PTSD and smoking, the psychiatrist noted that the Veteran had important co-morbid disorders including drug abuse, social anxiety, chronic depression, and antisocial personality traits, which confounded the PTSD-smoking association.  The psychiatrist went on to note numerous studies addressing the smoking rates of individuals with PTSD and noted in particular one study finding that population-based smoking rates among subjects with PTSD were higher in patients with Generalized Anxiety, drug abuse or dependence, bipolar disorder, and psychosis.  Other studies cited noted a smoking prevalence in PTSD samples.  The psychiatrist found, however, that despite some evidence suggesting a causal relationship, controversy persisted over whether PTSD and smoking were causally linked and that some studies showed that high morbidity between smoking and PTSD was likely multifactorial.  Thus, the psychiatrist determined that although there was a significant association between PTSD and smoking, it was not necessarily a causal relationship and it constituted the weak link in the proposed causal chain leading to the Veteran's cancer death.  Therefore, the psychiatrist in addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD contributed substantially or materially to the development of the cancer that caused the Veteran's death, determined that the answer was no.  

In addressing whether the Veteran's PTSD caused or permanently aggravated his tobacco-use disorder the psychiatrist noted that very few studies had been performed to examine the association between PTSD and smoking behavior but that that there was little empirical support for the self-medication theory for smoking in the context of PTSD.  Thus, the answer to question of whether there was a relationship between PTSD and the tobacco use disorder was no.

Finally, the psychiatrist summarized the opinion noting that there were few studies examining the relationship between PTSD and smoking and that it was likely a complex association.  The psychiatrist found that the Veteran's clinical history cast doubt on a simple cause-effect relationship between PTSD and smoking as he had several comorbid psychiatric conditions including substance use, anxiety, and depression, which were associated with high smoking rates.

In reviewing the evidence of record, the Board finds that the evidence is relatively equally-balanced in terms of whether the Veteran's PTSD caused or contributed to his death by causing him to smoke.  The opinion by the VA psychiatrist in October 2011 essentially finds that there was a significant association between PTSD and smoking and that PTSD associated with comorbid psychiatric disabilities such as anxiety and depression was associated with high smoking rates.  The March 2002 VA examination report notes that the Veteran's anxiety and depression were related to his PTSD; thus, the VA psychiatrist's opinion that PTSD with anxiety and depression is associated with high smoking rates is supportive of the appellant's contentions.  Therefore, even though the VA psychiatrist's opinion was that the Veteran's PTSD did not cause him to smoke, when viewing the opinion as a whole, the opinion is more or less favorable to the appellant's claim.  

Accordingly, in view of the provisions of 38 C.F.R. § 3.102, and resolving all reasonable doubt in the appellant's favor, the Board finds that the medical evidence is sufficient to demonstrate that the Veteran's death, the immediate cause of which was metastatic unknown primary adenocarcinoma, was associated with his service-connected PTSD.  Accordingly, service connection for the cause of the Veteran's death is warranted. 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312. 
 

ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


